UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


HARRY NIE,                                    )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 1:22-cv-02375 (UNA)
                                              )
REBECCA BEACH SMITH, et al.,                  )
                                              )
                Defendants.                   )

                                  MEMORANDUM OPINION

       Plaintiff, proceeding pro se, has filed a complaint, ECF No. 1, and a motion for leave to

proceed in forma pauperis (“IFP”), ECF No. 2. For the reasons explained below, the IFP

application will be granted, and the complaint and this action will be dismissed.

       Plaintiff, a state inmate currently designated to Coffeewood Correctional Center, located

in Mitchells, Virginia, sues several Judges from the United States District Court for the Eastern

District of Virginia and the United States Court of Appeals for the Fourth Circuit. The prolix

complaint totals 86 pages and is difficult to follow, but it is clear that plaintiff takes issue with

determinations made by these Judges in various cases and contends that the outcomes of those

proceedings were the result of alleged widespread judicial fraud.

       First, this court lacks subject matter jurisdiction to review the decisions of other federal

courts. See In re Marin, 956 F.2d 339 (D.C. Cir. 1992); Panko v. Rodak, 606 F. 2d 168, 171 n.6

(7th Cir. 1979) (finding it “axiomatic” that a federal court may order judges or officers of another

federal court “to take an action.”), cert. denied, 444 U.S. 1081 (1980); United States v. Choi, 818

F. Supp. 2d 79, 85 (D.D.C. 2011) (stating that federal district courts “generally lack[] appellate

jurisdiction over other judicial bodies, and cannot exercise appellate mandamus over other courts”)
(citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C. 1986)); Fleming v. United States, 847 F.

Supp. 170, 172 (D.D.C. 1994) (applying District of Columbia Court of Appeals v. Feldman, 460

U.S. 462, 482 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413, 415, 416 (1923)), aff’d, No.

94-5079, 1994 WL 474995 (D.C. Cir. 1994), cert. denied, 513 U.S. 1150 (1995).

       Second, a court is immune from suit for actions taken in the performance of its duties.

Mireles v. Waco, 502 U.S. 9, 11 (1991). Judges are absolutely immune for “all actions taken in

the judge's judicial capacity, unless these actions are taken in the complete absence of all

jurisdiction.” Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993); see also Mireles v.

Waco, 502 U.S. 9, 9 (1991) (acknowledging that a long line of Supreme Court precedents have

found that a “judge is immune from a suit for money damages”); Caldwell v. Kagan, 865 F. Supp.

2d 35, 42 (D.D.C. 2012) (“Judges have absolute immunity for any actions taken in a judicial or

quasi-judicial capacity.”). “The scope of the judge's jurisdiction must be construed broadly where

the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978). Further,

“a judge will not be deprived of immunity because the action he took was in error, was done

maliciously, or was in excess of his authority.” Id.; see also Mireles, 502 U.S. at 11 (“[J]udicial

immunity is not overcome by allegations of bad faith or malice.”).

       Accordingly, this case is dismissed. A separate order accompanies this memorandum

opinion.



DATE: October 24, 2022                               ______ s/s___________________
                                                     COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge